Citation Nr: 0821556	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-38 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.  

2.  Entitlement to service connection for bilateral pes 
planus.  

3.  Entitlement to service connection for sinusitis.  


WITNESSES AT HEARING ON APPEAL

Veteran and C. P.


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2004 to July 
2004 and from January 2006 to May 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which denied 
service connection for chronic bronchitis and bilateral pes 
planus, and a December 2006 RO decision, which denied service 
connection for sinusitis.

In March 2008, the veteran testified at a hearing before the 
undersigned in Washington, D.C.  A transcript has been 
associated with the file.  At that hearing, and in 
correspondence received in January 2007, the veteran raised 
the issue of entitlement to service connection for depression 
and anxiety.  As those claims have not yet been adjudicated 
by the RO, they are REFERRED to the RO for appropriate 
action.

The issue of entitlement to service connection for sinusitis 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Chronic bronchitis is attributable to service.  

2.  Bilateral pes planus is attributable to service.  


CONCLUSIONS OF LAW

1.  Chronic bronchitis was incurred in active service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Bilateral pes planus was incurred in active service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claims for service connection for chronic 
bronchitis and bilateral pes planus have been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on those claims are moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2007).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Further, VA regulation provides that, with chronic diseases 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b) (2007).

In general, a grant of service connection requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See 38 C.F.R. § 
3.303; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a.  Chronic Bronchitis

The veteran contends that he has chronic bronchitis that is 
related to service.  Specifically, in March 2007, he asserted 
that his persistent bronchitis was due to in-service 
environmental allergies, and that he was undergoing allergy 
immunotherapy (allergy shots).  For the reasons that follow, 
the Board concludes that service connection for chronic 
bronchitis is warranted. 

The recent medical evidence of record, including a March 2007 
private medical report, shows that the veteran has a current 
diagnosis of chronic bronchitis.  The Board now proceeds to 
determine whether the veteran's chronic bronchitis is 
associated with service.

As a preliminary matter, the Board notes that the issue of 
whether the veteran's chronic bronchitis is related to 
service requires competent medical evidence.  In this case, 
the record, to include both service records and an April 2005 
VA foot examination, reflects that the veteran is a 
physician.  As such, the Board finds the veteran to be not 
only competent, but also credible with respect to diagnosis 
and etiology.  The Board notes that, while a March 2006 
private medical record reflects that the veteran denied 
exposure to dust, he testified that the dust associated with 
a desert storm triggered bronchial spasm.  Transcript at 10 
(2008).  Further, in a March 2004 and March 2006 post-
deployment health assessment in association with his active 
duty periods, he indicated that he was exposed to sand and 
dust during service.  Regardless, the Board finds that 
exposure to dust is consistent with the veteran's service in 
Southwest Asia.  38 U.S.C.A. § 1154 (a).  

The records reflect that in addition to two periods of active 
duty, the veteran also has Army National Guard service.  To 
the extent that any associated medical records reflect 
respiratory symptoms prior to active duty in 2004, the Board 
notes that, in a January 2001 record, the veteran denied 
having shortness of breath, asthma, pain or pressure in his 
chest, or a chronic cough.  A December 2003 private medical 
record notes allergic rhinitis and not bronchitis.  
Regardless, there is no notation of bronchitis at service 
entrance in January 2004, and on a January 2004 report of 
medical history, the veteran denied ever having chest pain or 
trouble breathing on exertion, and bronchitis was not among 
the list of medical problems he identified.  

Indeed, the initial diagnosis of persistent bronchitis is 
shown in a February 2004 service medical record, with an 
onset of a cough two weeks earlier.  In addition, an April 
2004 record prepared in association with separation notes 
persistent bronchitis, and an April 2004 memorandum, the 
subject of which is noted to be "Medical Treatment 
Authoriziation Letter for In-Line of Duty Medical 
Conditions," specifically notes that the veteran had 
incurred chronic bronchitis in the line of duty.  
Significantly, an April 2004 DA Form 2173 details the 
veteran's history as follows:  "O/A FEB 04, WHILE IN SUPPORT 
OF OPERATION IRAQI FREEDOM, SM DEVELOPED PERSISTANT [sic] 
BRONCHITIS WHILE STATIONED IN BALAD, IRAQ."  The record 
notes that he was on active duty and that chronic bronchitis 
was "LIKELY TO RESULT IN A CLAIM AGAINST THE GOVERNMENT FOR 
FUTURE MEDICAL CARE."  

The Board notes that, while an assessment from April 29, 
2004, was chronic bronchitis versus pneumonia, resolved 
symptoms, rule out reactive airway disease ("RAD"), likely 
due to an infectious disease process, there is competent 
post-service evidence, to include a March 2007 private 
record, establishing a current diagnosis of chronic 
bronchitis that was noted to have been persistent since the 
veteran's deployment in 2004.  The Board notes that the 
findings on VA examination in April 2005, to include that his 
lungs were clear, are not inconsistent with the 
contemporaneous service medical records which reflect that 
the veteran's symptoms of chronic bronchitis were, at times, 
intermittent or resolved on a temporary basis, as evidenced 
in the April 29, 2004 treatment record noting resolved 
symptoms; January 2005 private records showing respiratory 
examination was normal; November 2005 private records noting 
that the lungs were clear to auscultation and that 
respiratory rate was normal; and a March 2006 private record 
reflecting treatment for acute bronchitis.  Rather, the 
findings are supported by the veterans' statements and sworn 
testimony to the effect that he has a decrease in symptoms 
with medication.  See, e.g., Transcript at 8-9 (2008).  

In addition, while a January 2006 treatment record reflects 
symptoms to include cough attributable to an upper 
respiratory infection, the veteran indicated that he had 
chronic bronchitis in a January 2006 questionnaire.  
Furthermore, a March 2006 DA Form 2173 in association with 
his second period of active duty reflects treatment for 
bronchitis, and notes a history of having been deployed to 
Iraq and having been determined at the demobilization site to 
have had an onset of bronchitis while on active duty.

In sum, the preponderance of the evidence shows that the 
veteran's chronic bronchitis was incurred during service.  
Active duty service medical records show the presence of 
chronic bronchitis during service, and the Board finds this 
veteran physician's opinion to be not only competent, but 
also probative and persuasive in regard to etiology.  
Consequently, the Board concludes that service connection for 
chronic bronchitis is warranted.

b.  Bilateral Pes Planus

The veteran further contends that he has bilateral pes planus 
as a result of service.  Having reviewed the record, the 
Board finds that the evidence is in relative equipoise, and 
thus, service connection for bilateral pes planus is 
warranted.  

The recent medical evidence of record, including a March 2007 
private medical record, shows that the veteran has a current 
diagnosis of bilateral flat feet.  The Board now proceeds to 
determine whether the veteran's bilateral pes planus is 
associated with service.

As a preliminary matter, the Board again notes that a 
determination as to etiology of a medical disability requires 
competent medical evidence.  In this case, the Board notes 
that the veteran is not only competent to report his 
symptoms, to include that he had an onset of falling arches 
during service, but also, as a physician, he is competent to 
provide an opinion as to the issue of whether bilateral pes 
planus is related to service.  In reaching a determination in 
this case, the Board has weighed and assessed the competence 
and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

At his March 2008 hearing, the veteran testified that the 
onset of his bilateral pes planus occurred during service, 
between January and May 2004.  Furthermore, the veteran 
associated his pes planus symptoms with the rigors of field 
duty after being deployed to Southwest Asia in both 2004 and 
2006.  Transcript at 3-4 (2008).  In addition, bilateral pes 
planus was diagnosed on the VA foot examination in April 
2005.

The Board notes both that service medical records are 
negative for a diagnosis of bilateral pes planus and that 
left foot pain experienced in April 2004 was attributed to 
bursitis anserine.  However, the post service records, 
including an April 2005 VA examination report, notes the 
veteran's history of having gone to a local podiatrist upon 
his return from Iraq and having been fitted with arch 
supports.  Moreover, that report notes that the boots that he 
wore in Iraq contributed to the collapse of his arches.  On 
examination, although he was noted to have normal arches with 
full weight bearing, the arches collapsed, showing moderate 
pes planus, bilaterally.  The Board notes further that the 
April 2005 VA examination report does not contain a nexus 
opinion.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
stated that once VA has undertaken development of a claim, 
due process requires that VA notify the claimant, prior to 
the adjudication of the claim, of any inability to obtain 
evidence sought (including a VA examination with medical 
opinion), see also Daves v. Nicholson, 21 Vet. App. 46, 52 
(2007); Sanders v. Principi, 17 Vet. App. 232 (2003).  In 
this case, however, there is sufficient evidence upon which 
to find that entitlement to service connection for bilateral 
pes planus is warranted.

The veteran has provided both credible and competent 
testimony to the effect that he had an onset of fallen arches 
in service.  The April 2005 VA examiner diagnosed bilateral 
pes planus, and an in-service onset was noted.  Furthermore, 
a November 2006 private record, noted to be deployment-
related, reflects bilateral flat feet due to excessive 
walking, etc., and noted that bilateral pes planus had not 
been identified prior to service entrance.  Furthermore, the 
Board notes that a June 1998 National Guard record notes only 
a hallux valgus deformity, and the competent and probative 
evidence tends to establish that the veteran did not have 
bilateral pes planus prior to service entrance.  In addition, 
the veteran has provided a medical opinion to the effect that 
bilateral pes planus had its onset in service and that his 
current bilateral pes planus is related to those in-service 
manifestations.  

In sum, the evidence shows that the veteran entered active 
service without bilateral pes planus; the veteran has a 
current diagnosis of bilateral pes planus; and credible, 
competent medical evidence relates bilateral pes planus to 
service.  Consequently, the Board concludes that service 
connection for bilateral pes planus is warranted.

In granting the veteran's claims for service connection, the 
Board has considered and applied the benefit-of-the-doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for chronic bronchitis is granted.  

Service connection for bilateral pes planus is granted.  


REMAND

The Board notes that the veteran was denied service 
connection for sinusitis in a December 2006 rating decision.  
Subsequently, in a January 2007 notice of disagreement (NOD), 
the veteran specifically stated that he disagreed with the 
denial of service connection for sinusitis in the December 
2006 rating decision.  The Board notes that the RO issued a 
letter in February 2007 to the effect that the January 2007 
letter was not being considered a notice of disagreement, but 
rather as a request for clarification.  Regardless, the Board 
finds that the January 2007 letter, with the heading "Notice 
of Disagreement" followed by reference to the December 2006 
RO decision and specific reference to "sinusitis," 
constitutes a notice of disagreement in this case.  See 
38 C.F.R. § 20.302 (2007).

A review of the claims folder reveals that the veteran has 
not been issued a statement of the case (SOC) regarding the 
issue of service connection for sinusitis.  The Court has 
directed that where a veteran has submitted a timely NOD with 
an adverse decision and the RO has not subsequently issued an 
SOC addressing that issue, the Board must remand the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the veteran and his 
accredited representative which addresses 
the issue of service connection for 
sinusitis.  The veteran and his 
representative should clearly be advised 
of the need to file a Substantive Appeal 
following the issuance of the SOC if the 
veteran wishes to complete an appeal from 
that decision.  If the veteran perfects 
his appeal of this issue in a timely 
fashion, then return the case to the Board 
for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


